DETAILED ACTION
	This Office Action is in response to an Application, filed 10 September 2021, wherein Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 recites: “The method of claim 18, further comprising providing a notification over the user interface indicating that the user does not permission to access one or more of the selected content items.”
Claim 20 recites: “The method of claim 19, further comprising providing a notification at the remote device indicating that the user does not permission to access one or more of the selected content items.”
The emphasized limitations are grammatically incorrect. The phrase should recite “does not have permission to” or some variation thereof. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites: “The method of claim 18, further comprising providing a notification over the user interface indicating that the user does not permission to access one or more of the selected content items.”
Claim 20 recites: “The method of claim 19, further comprising providing a notification at the remote device indicating that the user does not permission to access one or more of the selected content items.”

The claim limitations contradict independent claim 15 when it comes to the user not having permission to access the one or more selected content items because in the independent claim the user is already provided access to the collection of content items (collection of content items comprises the selected content items). This renders the claims unclear because one of ordinary skill in the art, and/or potential infringers, would not be able to ascertain the metes and bounds of the claimed invention, and/or what is required for infringement purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 20130218829) in view of Kambuj et al. (US 20180189317).

As to Claim 1, Martinez discloses a system (Fig. 1 – Content Collaboration Platform (CCP) 0110) for managing content comprising: a processor (Paragraph [0082] CCP contains one or more processors); and a memory coupled with the processor (Paragraph [0082] CCP contains one or more memory devices), wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: store a plurality of content items in a data store of the system (Paragraphs [0082][0086] describe how the CCP 110 stores documents, folders of documents, content, etc. for the transmission and viewing by the clients); select and tag a subset of the stored content items to create a collection of content items (Paragraph [0086] describes how client 120 allows the user to create a workspace on the CCP by selecting documents, folders, content, etc. that are to be included in the workspace); provide a user with access to the collection of content items (Paragraph [0086] describes how the client may set the rights and permissions of other users to access different items in the workspace (i.e. folders, documents, content, etc.)); responsive to a request from the user, send, to a remote device controlled by the user, the collection of content items (Paragraphs [0084][0200] describe how the reviewer may request the content within the workspace, and if authorized, may review and/or edit the content).
	Martinez discloses various aspects of synchronizing the content edited or updated on the CC Platform and the CCP initiating the sync with the remote device (see e.g. [0210]-[0213][0191][0194]). However, Martinez does not explicitly disclose the request from the remote device. Formally, Martinez does not disclose receive, from the remote device, a request to synchronize the collection of content items stored on the remote device with the collection of content items stored in the data store; and responsive to the request, synchronize the collection of content items stored on the remote device with the collection of content items stored in the data store.
	In an analogous art, Kambuj discloses receive, from the remote device, a request to synchronize the collection of content items stored on the remote device with the collection of content items stored in the data store (Paragraph [0042] describes how the client (remote device) determines that it is not synched up with the Content Management System and proceeds to send a request to sync); and responsive to the request, synchronize the collection of content items stored on the remote device with the collection of content items stored in the data store (Paragraph [0042] describes how the client (remote device) and the Content Management System sync up their content items based on the client’s request).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Content Collaboration Platform of Martinez, to include the synchronization techniques put forth by Kambuj, specifically the techniques of client’s checking if their information is out-of-date and requesting a synchronization from the content management system.
	The suggestion/motivation for doing so would have been to ensure the client’s information was continuously up-to-date with the latest content changes.

	As to Claim 2, Martinez/Kambuj disclose wherein the collection of content items are stored across multiple folders in the data store of the system (Martinez: Paragraphs [0077][0082] describe how the workspace may contain one or more folders with multiple documents in each folder).

	As to Claim 3, Martinez/Kambuj disclose wherein providing the user with access to the collection of content items is provided on a per resource basis (Martinez: Paragraph [0086] describes how the client may set the rights and permissions of other users to access different items in the workspace (i.e. folders, documents, content, etc.)). 

	As to Claim 4, Martinez/Kambuj disclose wherein the instructions further comprise: provide a user interface to a content administrator (Martinez: Paragraph [0090] describes how client application include functionality to create workspaces); and wherein the selecting and tagging the subset of the stored content items to create the collection of content items is performed responsive to the content administrator selecting content items using the user interface (Martinez: Paragraph [0090] describes how client application include functionality to create workspaces; Paragraph [0086] describes how client 120 allows the user to create a workspace on the CCP by selecting documents, folders, content, etc. that are to be included in the workspace).

	As to Claim 5, Martinez/Kambuj disclose wherein the instructions further comprise determine, at the remote device, whether the collection of content items stored on the remote device are synchronized with the collection of content items stored in the data store (Kambuj: Paragraph [0042] describes how the client (remote device) determines that it is not synched up with the Content Management System and proceeds to send a request to sync). Motivation provided with reference to Claim 1.

	As to Claim 6, Martinez/Kambuj disclose wherein, responsive to determining that the collection of content items stored on the remote device are not synchronized with the collection of content items stored in the data store, provide an indication on the remote device that the collection of content items stored on the remote device are not synchronized (Kambuj: Paragraph [0042] describes how the client device is provided with a notification when the client is out-of-date or not synched up with the Content Management System). Motivation provided with reference to Claim 1.

	As to Claim 7, Martinez/Kambuj disclose wherein the instructions further comprising: receive, from the remote device, user created notes; and store the received user created notes in the data store of the system (Kambuj: Paragraphs [0063][0065] describe how the client may make comments on content; Paragraph [0042] describes how the client (remote device) and the Content Management System sync up their content items based on the client’s request). Motivation provided with reference to Claim 1.

	As to Claim 8, Martinez/Kambuj disclose wherein the instructions further comprise synchronize the user created notes between the data store of the system and the remote device (Kambuj: Paragraphs [0063][0065] describe how the client may make comments on content; Paragraph [0042] describes how the client (remote device) and the Content Management System sync up their content items based on the client’s request). Motivation provided with reference to Claim 1.

	Claims 9-18 contain all the same elements as Claims 1-8, but in method form and computer product form, therefore, the same rationale applies equally as well.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 20130218829) in view of Kambuj et al. (US 20180189317), and further in view of Havekes et al. (US 20150234856).

As to Claim 19, Martinez/Kambuj disclose the method of claim 15, as cited above. Martinez discloses denying users access to a workspace because of not having the correct credentials ([0192][0200]). However, Martinez/Kambuj do not explicitly disclose further comprising providing a notification over the ser interface indicating that the user does not permission to access one or more of the selected content items.
In an analogous art, Havekes discloses further comprising providing a notification over the user interface indicating that the user does not permission to access one or more of the selected content items (Paragraph [0087] describes how if an application is not permitted to access the content, then a notification may be transmitted in response to indicate that access is denied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Content Collaboration Platform put forth by Martinez/Kambuj, specifically the techniques of denying users access that aren’t authorized to access the content, with the techniques of Havekes, specifically the techniques of sending out notification(s) to indicate that access is denied.
The suggestion/motivation for doing so would have been to inform one or more users that access is denied when attempting to access content, and further to protect the security of the content.

As to Claim 20, Martinez/Kambuj/Havekes disclose further comprising providing a notification at the remote device indicating that the user does not permission to access one or more of the selected content items (Havekes: Paragraph [0087] describes how if an application is not permitted to access the content, then a notification may be transmitted in response to indicate that access is denied). Motivation provided with reference to Claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niu et al. (US 20190121995) discloses a system for synchronizing data and providing data offline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459